

115 HR 1860 IH: Disaster Assistance Recoupment Fairness Act of 2017
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1860IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Meeks introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure fairness in the recoupment of certain Federal disaster assistance, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Disaster Assistance Recoupment Fairness Act of 2017. 2.Waiver of certain debts (a)Waiver authorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (1)the covered assistance was distributed based on an error by the Federal Emergency Management Agency;
 (2)there was no fault on behalf of the debtor, including that there was no fraud, presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the applicable claim; and
 (3)the collection of the debt would be against equity and good conscience. (b)Monitoring of covered assistance distributed based on error (1)In generalThe Inspector General of the Department of Homeland Security shall monitor, on an ongoing basis, the distribution of covered assistance to determine the percentage of such assistance that is distributed based on an error by the Federal Emergency Management Agency.
 (2)Removal of waiver authority due to excessive error rateIf the Inspector General determines, with respect to any 12-month period, that the percentage of covered assistance that is distributed based on an error by the Federal Emergency Management Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (A)the Inspector General shall— (i)notify the Administrator of the Federal Emergency Management Agency of the determination; and
 (ii)publish the determination in the Federal Register; and (B)with respect to debts owed in relation to covered assistance provided for a major disaster or emergency declared after the date on which the determination is published under subparagraph (A)(ii), the waiver authority under subsection (a) of this section shall not apply.
 (c)Covered assistance definedIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster or emergency declared by the President under such Act (42 U.S.C. 5121 et seq.) on or after October 30, 2012.
 3.Limitation on recoveryNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency, unless there is evidence of fraud, shall not initiate any action, in any forum, to recover—
 (1)assistance provided to an individual or household under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) more than 3 years after the last date on which the assistance was provided; or
 (2)amounts owed by an individual or household in relation to assistance provided under such section more than 3 years after the date on which the amounts were determined to be owed.
			